Exhibit13.2 SECTION 906 CERTIFICATION CERTIFICATION (pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002) In connection with the Annual Report on Form 20-F/A for the fiscal year ended December31, 2011 of Hydrogenics Corporation (the “Company”) as filed with the US Securities and Exchange Commission (the “Commission”) on the date hereof (the “Report”) and pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Jennifer Barber, Chief Financial Officer of the Company, certify, that: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Jennifer Barber Name: Jennifer Barber Title: Chief Financial Officer Date: August 27, 2012 A signed original of this written statement required by Section906 has been provided to Hydrogenics Corporation and will be retained by Hydrogenics Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
